DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I directed to embodiment using pull tab/snap fit tab (Markush group of claim 5).
Species II directed to embodiment using  perforated or thinned area (Markush group of claim 5).
Species III directed to integration means consisting of stress concentrator (Markush group of claim 5).
Species IV directed to embodiment using key and key seat par (Fig 6C).
Species V directed to integration means consisting of threaded portion (Fig 9).
Species VI directed to thermal assisted degradation (Markush group claim 11).
Species VII directed to chemical assisted degradation (Markush group claim 11).
Species VIII directed to ultrasound assisted degradation (Markush group claim 11).
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Lewis Jr. [US 20130144193 A1] is considered to  the closest prior art for the subject matter of claims, and is applied for analysis. Lewis Jr.  teaches an ultrasound coupling adapter for coupling an ultrasound transducer to an ultrasound coupling medium (Lewis Fig 3), said ultrasound coupling adapter comprising: an interface support region for operably interfacing the ultrasound transducer to the ultrasound coupling medium (Lewis Fig 3, item 2, ¶0054); and an integrated means consisting of a pull-tab/snap-fit tab (Lewis Fig 3, item 4, Fig 6A 6B items 12, 21).  This corresponds to species I claimed in Markush group of claim 5.  Other species I-VIII are directed to different means for implementing the device, and they have different special technical 
When comparing the special technical features of different species identified above, it is apparent that the subject matter of the different groups of invention lack the same or corresponding special technical features.  As a consequence, the application lacks unity.  Note: for Markush groups identified in species I-III and VI-VIII, the alternates do not have common property and common structure not present.  That is, the properties and structure of identified species are different (See MPEP 1850.III.B), and hence lack unity. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-3, 15-16, 18, 25-26, 28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Oommen Jacob/Primary Examiner, Art Unit 3793